DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6, 10-18, and 23 are presented for examination.

Response to Amendment
	Applicant’s amendment and claim cancellation have obviated the interpretation of the claims under 35 USC § 112(f) and their associated rejections under 35 USC § 112(a)-(b).  Therefore, that interpretation, and those rejections, are withdrawn.

Drawings
The drawings are objected to because (a) in Fig. 2, reference character 250, text is written on a shaded background, see 37 CFR § 1.84(p)(3); and (b) in Figures 4-5, the word “synapses” crosses and mingles with the lines, see id.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Examiner objects to the specification for containing various grammatical informalities.  Examiner has attached a marked-up copy of the specification indicating where errors have occurred.  To the extent that the markings are not self-explanatory and are not corrected, Examiner will enumerate the remaining objections in a subsequent Office Action.

Claim Objections
	Claim 5 is objected to for containing the following informalities: “corresponding each neuron” should be “corresponding to each neuron”.
	Claim 6 is objected to for dependency on claim 5.
	Appropriate correction is required.

Claim Rejections – 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Deisher et al. (US 20180121796) (“Deisher”) in view of Chaudhari et al. (US 20180005111) (“Chaudhari”).
Regarding claim 1, Deisher discloses “[a] method for implementing a neural network, the method comprising: 
receiving input data (external memory may have pre-allocated NN buffers including buffers for a matrix of input values – Deisher, paragraph 48); 
fetching, from a memory, weights of the neural network (the external memory may have one or more pre-allocated NN buffers including buffers for a matrix of weights; the data in the NN buffers are read [fetched] by the NNA to be placed into the internal buffers to be used to compute NN outputs – Deisher, paragraph 48); 
performing a first portion of processing for the neural network, the first portion implemented in hardware by an accelerator including a plurality of parallel multiply and accumulate (MAC) units configured to perform a plurality of MAC operations to generate a neuron value (neural network accelerator (NNA) may include a path way that has a multiplication accumulator circuit (MAC); the MAC provides fixed function hardware parallel logic blocks that each compute a weighted input value that is provided to an accumulator to compute a sum of the weighted inputs to form a single output [neuron value; first portion of processing = MAC processing] – Deisher, paragraph 55), wherein the first portion includes: 
selecting the neuron value before a bias and an activation function is applied, using a multiplexer coupled to the plurality of MAC units (when an activation function will not be used for an NN layer, or multiple iterations are required due to the size of the input, the NN sum may bypass the activation function and may be provided through a multiplexer before storing the results to memory – Deisher, paragraph 95; a bias value may be added to the NN sum output when all of the NN inputs of an input array can’t be contained in the input buffer and multiple iterations in use [i.e., the application of the bias value can be skipped before providing the result to the multiplexer] – id. at paragraph 94); and 
writing the neuron value to the memory (when an activation function will not be used for an NN layer, or multiple iterations are required due to the size of the input, the NN sum may bypass the activation function and may be provided through a multiplexer before storing the results to memory – Deisher, paragraph 95); and 
performing a second portion of processing for the neural network, the second portion implemented in software by a processor, the accelerator and the processor using a bus to communicate and to share access to the memory (processor may control data flow with the memory via a memory controller and a bus unit/root hub – Deisher, paragraph 47 and Fig. 2, ref. chars. 246, 248, 250, 252 (note also that Fig. 2 has a master bus connecting the processor and memory to the accelerator); processor of NN system may have at least one processor and may process instructions and send data to, and receive data, from, a volatile memory; the processor may also control data flow with the memory or have data transmitted between the memory and other components of the system [second portion of processing of neural network] – id. at paragraph 47) ….” 
Deisher appears not to disclose explicitly the further limitations of the claim.  However, Chaudhari discloses that “the second portion includes: 
reading the neuron value from the memory (data that are stored in datastores, including input parameter data, classifier output data, activation function data, and decoded data, may be loaded into memory for use by processors in executing computer-executable code – Chaudhari, paragraph 51 and Fig. 4, ref. chars. 432-40; input parameter data include the set of input parameters and updated weights [i.e., neuron values] – id. at paragraph 55); and 
applying the bias and the activation function to the neuron value (a linear combination is executed based on at least the set of k inputs, a respective set of weights corresponding to the k inputs, and a bias parameter, and an activation function may be executed on the linear combination to generate an activation result – Chaudhari, paragraphs 30-31; data storage including classifier engine containing activation function execution modules may be software – id. at Fig. 4, ref. chars. 418-30 and paragraph 50).”  
	Chaudhari and the instant application both relate to neural networks implemented partially in software and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher to apply the bias and activation function in software, as disclosed by Chaudhari, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow these parts of the network processing to be performed with general-purpose computers, thereby eliminating the need for specialized hardware.  See Chaudhari, paragraph 50.

Regarding claim 2, Deisher, as modified by Chaudhari, discloses that “the weights include compressed weights (neural network process may include quantizing [compressing] the weight matrix, where the weights are quantized by converting the weights from floating point to integer – Deisher, paragraph 115).”  

Regarding claim 5, Deisher, as modified by Chaudhari, discloses that “the plurality of parallel multiply and accumulate operations are performed by a plurality of MAC units operating in parallel and repetitively to produce a sum of products corresponding [to] each neuron in the neural network (accumulator section of MAC unit provides a tree of adders with one branch starting at each of the logic blocks and receiving a weighted input value from a corresponding logic block; each adjacent pair of weighted inputs is summed together in tree or bracket like fashion [i.e., repetitively] – Deisher, paragraph 89; neural network accelerator (NNA) may include a path way that has a multiplication accumulator circuit (MAC); the MAC provides fixed function hardware parallel logic blocks that each compute a weighted input value that is provided to an accumulator to compute a sum of the weighted inputs to form a single output – id. at paragraph 55).”  

Regarding claim 6, Deisher, as modified by Chaudhari, discloses that “the first portion includes adding a bias to each sum of products for each neuron in the neural network (constant/bias buffer is provided to hold values that are applied to the weighted input sums; this may include holding bias values organized as a dense array; the bias values may be constant at least for a single output or may be constant for all outputs on a layer [i.e., it may be applied to each neuron] – Deisher, paragraph 72).”

Claims 3-4, 10, 12, 14, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deisher in view of Chaudhari and further in view of Brothers et al. (US 20180082181) (“Brothers”).
Regarding claim 3, neither Deisher nor Chaudhari appears to disclose explicitly the further limitations of the claim.  However, Brothers discloses that “the first portion of processing includes decompressing the compressed weights using a lookup table (in a neural network reordered to improve compression of weights, input data processor decompressors for decoding may include a compressed weight mask stream decoder and a compressed weight value stream decoder; additional lookup tables (LUTs) may be provided to support decoding [decompression] – Brothers, paragraph 48).”  
Brothers and the instant application both relate to neural network accelerators and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deisher and Chaudhari to decompress the compressed weights using a lookup table, as disclosed by Brothers, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the weights to be stored in the memory in a compact, memory-saving format without sacrificing accuracy at the moment of computation.  See Brothers, paragraph 48.

Regarding claim 4, Deisher, as modified by Chaudhari and Brothers, discloses that “the weights include pruned weights and unpruned weights, the pruned weights including single bit representations of synapses and the unpruned weights including an additional bit (optional post-processing is performed that includes pruning, which eliminates many weights by setting them to zero (0) [i.e., a single-bit representation] – Brothers, paragraph 14; compression is achieved by representing the most common deltas to which the quantized weights are added with the fewest number of bits [i.e., the nonzero weights are in general represented with multiple bits] – id. at paragraphs 34-37).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deisher and Chaudhari to represent the pruned weights with a single bit and the unpruned weights with multiple bits, as disclosed by Brothers, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would conserve both memory by representing pruned weights compactly and processing power by allowing the system to skip processing of pruned weights.  See Brothers, paragraph 14.

Regarding claim 10, Deisher discloses “[a] neural network system comprising: 
a memory configured to store compressed weights of a neural network (neural network process may include quantizing [compressing] the weight matrix, where the weights are quantized by converting the weights from floating point to integer – Deisher, paragraph 115; the weights comprise layer data that may be stored to be accessible to a NN circuit – id. at paragraph 117; see also paragraph 47 and Fig. 2, ref. char. 248 (disclosing a memory)); 
a processor (NN system may have at least one processor which may include co-processors, multiple processor cores, and one or more processor caches – Deisher, paragraph 47); 
a processor data bus coupled between the processor and the memory (processor may control data flow with the memory via a memory controller and a bus unit/root hub – Deisher, paragraph 47; see also Fig. 2, ref. chars. 246, 248, 250, 252); and 
an accelerator coupled to and sharing the processor data bus with the processor (root hub [bus] tunnels between other components and bus hubs that provides communication with many different types of peripherals as well as a neural network accelerator – Deisher, paragraph 47; see also Fig. 2 (showing the root hub connecting the processor to the NNA via the bus hubs and master bus)), wherein the accelerator is configured to: 
fetch … the compressed weights of the neural network from the memory (the external memory may have one or more pre-allocated NN buffers including buffers for a matrix of weights; the data in the NN buffers are read [fetched] by the NNA to be placed into the internal buffers to be used to compute NN outputs – Deisher, paragraph 48); and 
perform a first portion of processing for the neural network while the processor performs a second portion of the processing for the neural network (processor of NN system may have at least one processor and may process instructions and send data to, and receive data, from, a volatile memory; the processor may also control data flow with the memory or have data transmitted between the memory and other components of the system [second portion of processing of neural network] – Deisher, paragraph 47; NNA may include a path way that has a multiplication accumulator circuit; the MAC provides fixed function hardware parallel logic blocks that each compute a weighted input value that is provided to an accumulator to compute a sum of the weighted inputs to form a single output [first portion of processing] – id. at paragraph 55), the first portion including: 
performing a plurality of multiply and accumulate (MAC) operations in parallel using a plurality of multiple and accumulate (MAC) units to generate a neuron value (MAC provides fixed function hardware parallel logic blocks that each compute a weighted input value that is provided to an accumulator to compute a sum of the weighted inputs to form a single output [neuron value] – Deisher, paragraph 55); 
selecting the neuron value before a bias and an activation function is applied, using a multiplexer coupled to the plurality of MAC units (when an activation function will not be used for an NN layer, or multiple iterations are required due to the size of the input, the NN sum may bypass the activation function and may be provided through a multiplexer before storing the results to memory – Deisher, paragraph 95; a bias value may be added to the NN sum output when all of the NN inputs of an input array can’t be contained in the input buffer and multiple iterations in use [i.e., the application of the bias value can be skipped before providing the result to the multiplexer] – id. at paragraph 94); and 
writing the neuron value to the memory via the processor data bus (when an activation function will not be used for an NN layer, or multiple iterations are required due to the size of the input, the NN sum may bypass the activation function and may be provided through a multiplexer before storing the results to memory – Deisher, paragraph 95; see also Fig. 2 (showing that memory 248 is connected to NNA 202 via a root hub 246 and a master bus))….”
Deisher appears not to disclose explicitly the further limitations of the claim.  However, Chaudhari discloses that “the second portion includes: 
reading the neuron value from the memory (data that are stored in datastores, including input parameter data, classifier output data, activation function data, and decoded data, may be loaded into memory for use by processors in executing computer-executable code – Chaudhari, paragraph 51 and Fig. 4, ref. chars. 432-40; input parameter data include the set of input parameters and updated weights [i.e., neuron values] – id. at paragraph 55); 
applying the bias and the activation function to the neuron value (a linear combination is executed based on at least the set of k inputs, a respective set of weights corresponding to the k inputs, and a bias parameter, and an activation function may be executed on the linear combination to generate an activation result – Chaudhari, paragraphs 30-31); and 
writing the neuron value after applying the bias and the activation function to the memory (activation result may be input to a next layer in the classifier model; if the current layer is an output layer, the activation result [neuron value after applying the bias and activation function] may be output as a classifier output – Chaudhari, paragraphs 32-33 and Fig. 3, ref. chars. 308-12; processors may contain cache controllers for controlling read/write operations to cache memory [including writing the activation outputs – id. at paragraph 52; data storage including classifier engine containing activation function execution modules may be software – id. at Fig. 4, ref. chars. 418-30 and paragraph 50).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher to read neuron values from memory, apply a bias and an activation function, and write the result back to memory using software, as disclosed by Chaudhari, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow these parts of the network processing to be performed with general-purpose computers, thereby eliminating the need for specialized hardware.  See Chaudhari, paragraph 50.
Neither Deisher nor Chaudhari appears to disclose explicitly the further limitations of the claim.  However, Brothers discloses “decompress[ing] the compressed weights of the neural network from the memory (in a method of executing a neural network that includes skipping zero value weights, the compressed weights are read [from memory] and the weights are decompressed – Brothers, paragraph 39; see also paragraph 15 (disclosing that the memories store the compressed weights))….”  
Brothers and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deisher and Chaudhari to decompress the compressed weights of the network from the memory, as disclosed by Brothers, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the weights to be stored in the memory in a compact, memory-saving format without sacrificing accuracy at the moment of computation.  See Brothers, paragraph 48.

Regarding claim 12, Deisher, as modified by Chaudhari and Brothers, discloses that “the accelerator includes a lookup table to decompress the compressed weights (in a neural network reordered to improve compression of weights, input data path (IDP) decompressors for decoding may include a compressed weight mask stream decoder and a compressed weight value stream decoder; additional lookup tables (LUTs) may be provided to support decoding [decompression] – Brothers, paragraph 48).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deisher and Chaudhari to decompress the weights using a lookup table, as disclosed by Brothers, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the weights to be stored in the memory in a compact, memory-saving format without sacrificing accuracy at the moment of computation.  See Brothers, paragraph 48.

Regarding claim 14, Deisher, as modified by Chaudhari and Brothers, discloses that “the lookup table is implemented in hardware on the accelerator (in a neural network reordered to improve compression of weights, input data path (IDP) decompressors for decoding may include a compressed weight mask stream decoder and a compressed weight value stream decoder; additional lookup tables (LUTs) may be provided to support decoding [decompression] – Brothers, paragraph 48; see also paragraph 15 and Fig. 2 (disclosing that the IDP units, on which the LUTs are stored, are separate hardware from the CPU)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deisher and Chaudhari to implement the lookup table on the accelerator, as disclosed by Brothers, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would conserve CPU power by providing dedicated hardware on which to store the LUTs.  See Brothers, paragraph 48.

Regarding claim 16, Deisher, as modified by Chaudhari and Brothers, discloses that “a plurality of MAC units are implemented in hardware on the accelerator and operate in parallel to perform the plurality of multiply and accumulate (MAC) operations at the same time (MAC provides fixed function hardware parallel logic blocks that each compute a weighted input value that is provided to an accumulator to compute a sum of the weighted inputs to form a single output – Deisher, paragraph 55; the MAC has a limit to the number of inputs it can handle at the same time, in one example 48 inputs – id. at paragraph 76; see also Fig. 2 (showing MAC circuit 242 within the NNA 202)).”  

	Regarding claim 23, Deisher, as modified by Chaudhari and Brothers, discloses that “the memory, the processor, the processor data bus, and the accelerator are part of a hearing aid (small form factor device is an example of the varying physical styles in which system may be implemented; small form factor device may be implemented as a mobile computing device – Deisher, paragraph 297; examples of a mobile computing device include, inter alia, a hearing aid – id. at paragraph 299; see also Fig. 2 (showing the system including the memory, processor, data bus, and accelerator)).”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deisher in view of Brothers and Chaudhari and further in view of Vlietinck et al. (US 20160322042) (“Vlietinck”).
Regarding claim 11, the rejection of claim 10 is incorporated.  Deisher further discloses that the weights used in the first portion of processing of the neural network are performed by an accelerator, as shown above.
Neither Deisher, Brothers, nor Chaudhari appears to disclose explicitly the further limitations of the claim.  However, Vlietinck discloses that “the compressed weights that are stored in the memory are each 4 bits; and the decompressed weights … are each 8 bits (the memory size of a deep neural network may be reduces; for instance, neural network weights may be compressed lossless from 16/8 bits to 8/4 bits – Vlietinck, paragraph 60).”  
Vlietinck and the instant application both relate to weight compression in neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deisher, Brothers, and Chaudhari to decompress 8-bit weights to 4-bit weights, as disclosed by Vlietinck, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce the memory footprint of the network.  See Vlietinck, paragraph 60.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Deisher in view of Chaudhari and Brothers and further in view of Gu et al. (US 20190187898) (“Gu”).
Regarding claim 13, Deisher, as modified by Chaudhari, Brothers, and Gu, discloses that “the lookup table is implemented in software running on the processor and loaded into the accelerator (a storage device for neural network acceleration may contain a DRAM die and a logic die; the DRAM die may include one or more computation lookup tables in one or more memory arrays – Gu, paragraph 35; the host may initiate a program on the logic die so the logic die will calculate the contents of the computation lookup table [i.e., the lookup table is loaded onto the logic die] – id. at paragraph 39; processing block of the logic die includes a dispatcher and a plurality of processing elements [comprising an accelerator] – id. at paragraph 36; see also paragraph 61 (disclosing a software embodiment of the invention)).”  
Gu and the instant application both relate to neural network accelerators and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deisher, Chaudhari, and Brothers to implement the lookup table in software and load it onto the processor, as disclosed by Gu, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would alleviate the computation and memory requirements of the network.  See Gu, paragraph 2.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Deisher in view of Chaudhari and Brothers and further in view of Lin et al. (US 20180330235) (“Lin”).
Regarding claim 15, Deisher, as modified by Chaudhari and Brothers, discloses that “the compressed weights stored in the memory are pruned so that zero value weights are encoded as a single zero bit (optional post-processing is performed that includes pruning, which eliminates many weights by setting them to zero (0) [i.e., a single-bit representation] – Brothers, paragraph 14)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deisher and Chaudhari to prune the weights and encode the weights with a single zero bit, as disclosed by Brothers, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would conserve both memory by representing pruned weights compactly and processing power by allowing the system to skip processing of pruned weights.  See Brothers, paragraph 14.
Neither Deisher, Chaudhari, nor Brothers appears to disclose explicitly the further limitations of the claim.  However, Lin discloses that the “non-zero value weights are encoded with a header bit of one (memory unit for storing weights of a sparse neural network stores a weight index array corresponding to the weight array; the value of the weight index is binary 1 if the entry of the neuron or the weight has a nonzero value – Lin, paragraph 27).”  
Lin and the instant application both relate to neural network pruning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deisher, Chaudhari, and Brothers to encode nonzero weights with a 1 bit, as disclosed by Lin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to identify nonzero weight entries quickly.  See Lin, paragraph 27.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deisher in view of Chaudhari and Brothers and further in view of Whatmough et al. (US 20190311243) (“Whatmough”).
Regarding claim 17, neither Deisher, Chaudhari, nor Brothers appears to disclose explicitly the further limitations of the claim.  However, Whatmough discloses that “the accelerator includes a circular buffer coupled to the MAC units and receiving input data for the neural network (in a circuit for performing convolutional neural network computations for a neural network, elements of a matrix to be processed may be shifted left to right from the buffer containing the matrix to a systolic array; each row of the buffer may be configured as a circular buffer so that a value shifted out to the systolic array at the right edge of the buffer is also shifted back into the row at the opposite edge – Whatmough, paragraph 32; the systolic array comprises an array of multiply and accumulate (MAC) processing cells – id. at paragraph 20).”  
Whatmough and the instant application both relate to neural network accelerators and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deisher, Chaudhari, and Brothers to receive input data for the network using a circular buffer, as disclosed by Whatmough, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would save memory by allowing older entries to be overwritten.  See Whatmough, paragraph 32 (value shifted out to the systolic array is also shifted back into the row of the buffer at the opposite edge).

Regarding claim 18, Deisher, as modified by Chaudhari, Brothers, and Whatmough, discloses that “the circular buffer includes bins that each store a frame of input data until the frame is coupled to one of the plurality of MAC units, at which point the bins receive a new frame of input data (in a circuit for performing convolutional neural network computations for a neural network, elements of a matrix to be processed may be shifted left to right from the buffer containing the matrix to a systolic array; each row of the buffer may be configured as a circular buffer so that a value shifted out to the systolic array [one of the MAC units] at the right edge [bin] of the buffer is also shifted back into the row at the opposite edge [i.e., the opposite edge/bin of the buffer receives new data] – Whatmough, paragraph 32; the systolic array comprises an array of multiply and accumulate (MAC) processing cells – id. at paragraph 20).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deisher, Chaudhari, and Brothers to wait until a frame arrives at a MAC unit before inserting new frames into the buffer, as disclosed by Whatmough, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would save memory by allowing older entries to be overwritten.  See Whatmough, paragraph 32 (value shifted out to the systolic array is also shifted back into the row of the buffer at the opposite edge).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s argument that Deisher and Brothers allegedly do not disclose the amended limitations of the independent claims, Applicant’s Remarks dated July 14, 2022 (“Remarks”) 8-10, is moot by virtue of the addition of Chaudhari to the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.V./             Examiner, Art Unit 2125                                                                                                                                                                                           
/ALAN CHEN/             Primary Examiner, Art Unit 2125